Citation Nr: 0706487	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right inguinal 
hernia.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
chronic otitis media, residuals of suppurative otitis media 
to include perforated eardrum with hearing loss, right ear. 

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1943 to December 
1945.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO determined that new and material evidence 
had not been submitted sufficient to reopen the veteran's 
previously denied claims of service connection for chronic 
otitis media, residuals of suppurative otitis media, and 
tinnitus.  In May 2005, the RO reopened the veteran's 
previously denied claim, however, the veteran's claims for 
service connection were denied on the merits.  Also on appeal 
is a February 2005 rating decision in which the RO denied 
service connection for a right inguinal hernia.  

The issues of service connection for chronic otitis media, 
residuals of suppurative otitis media with perforated 
eardrum, hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A right inguinal hernia was not manifested in service or 
for many years thereafter, and is not related to disease or 
injury in service. 

2.  In a July 2003 rating decision, the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen the veteran's previously denied claim for service 
connection for chronic otitis media, residuals of suppurative 
otitis media, and tinnitus.  The veteran was notified of that 
decision; however, he did not submit a notice of disagreement 
or perfect an appeal. 

3.  The evidence submitted subsequent to the July 2003 
decision is new, in that it was not previously submitted to 
agency decision makers and is not cumulative and redundant of 
the evidence previously considered.  The evidence is material 
in that, when considered by itself or with previous evidence 
of record, it relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A right inguinal hernia was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2. The July 2003 decision, in which the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen a previously denied claim for service connection 
for chronic otitis media, residuals of suppurative otitis 
media, and tinnitus, is final. 38 U.S.C. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003). 

2.  New and material evidence has been received since the 
July 2003 rating decision; therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Service connection for right inguinal hernia

The veteran seeks service connection for residuals of a right 
inguinal hernia, which he contends initially manifested 
during service after lifting a heavy cross-tie beam.  In 
order to establish service connection, three elements must be 
established.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In April 2006 he testified before the undersigned Veterans 
Law Judge that his right inguinal hernia was repaired in 
either 1951 or 1952.  January 1994 private medical records 
note that the veteran had a hernia, although the type and 
location of the hernia are not specified.  The veteran's most 
recent VA medical records do not reflect current treatment 
for a right inguinal hernia, although surgical scars on his 
abdomen were noted.  Service medical records indicate the 
veteran's abdomen, pelvis, and genitourinary systems were 
evaluated as normal during his September 1942 service 
entrance examination.  The veteran did not complain of or 
seek treatment for an inguinal hernia during service.  In 
June 1944 the veteran was treated for acute, non-venereal 
epididymitis.  Treating physicians noted that his left 
testicle was swollen.  He reported no history of trauma.  His 
condition was treated with cold packs and support to the 
testicles.  No abdominal, pelvic, or genitourinary conditions 
were noted at separation in December 1945.  

The veteran underwent a VA medical examination in October 
1946.  He complained of testicle trouble.  On examination, 
his left testicle was normal, with no evidence of tenderness.  
The examiner did not observe evidence of an inguinal hernia.  

In April 2006, the veteran testified that his service medical 
records incorrectly identified his treatment for epididymitis 
as affecting the left testicle, when he actually sought 
treatment for a condition affecting his right testicle.  In 
support of this contention, the veteran has submitted a May 
2004 lay statement from a fellow service member who attests 
to visiting the veteran in sick bay for a condition affecting 
his right side groin area.  

In light of the evidence of record, the veteran is not 
entitled to service connection for a right inguinal hernia.  
Although service medical records indicate he sought treatment 
for epididymitis affecting the left testicle in June 1944, 
this condition resolved without additional treatment during 
service.  The veteran's abdomen, pelvis, and genitourinary 
systems were normal at separation in December 1945.  He 
underwent a VA medical examination in December 1946, wherein 
his left testicle was examined and no disabilities were 
noted.  In addition, no conditions affecting the right 
testicle were noted.  Furthermore, the examiner stated that 
there was no hernia.  

The veteran has submitted an August 2004 medical opinion 
statement which indicates that chronic testiculitus may 
eventually contribute to an inguinal hernia.  
Although the veteran has submitted a medical opinion relating 
his right inguinal hernia to the condition treated during 
service, this assessment is clearly based his reported 
history rather than the facts in evidence.  The veteran's 
left testicle epididymitis resolved during service and he did 
not seek additional treatment for a genitourinary disorder.  
Further, the veteran's genitourinary system was normal at 
separation and no conditions affecting his abdomen, pelvis, 
or genitourinary systems were noted during his October 1946 
VA examination.  Thus, the veteran did not experience, in 
service, a chronic condition affecting his testicles, as 
claimed in the August 2004 opinion.  There is no credible 
nexus between the episode of left testicle epididymitis 
treated during service and the veteran's current residuals of 
right inguinal hernia.  The criteria for a grant of service 
connection have not been met.  Therefore, the preponderance 
of evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and the claim for service connection 
for right inguinal hernia must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


2.	New and material evidence sufficient to reopen claim for 
service connection for chronic otitis media, perforated 
eardrum, hearing loss, and tinnitus, right ear

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that he currently suffers from chronic 
otitis media, residuals of suppurative otitis media, to 
include a perforated eardrum and hearing loss, and tinnitus 
in his right ear.  He claims that he was treated for a 
perforated right eardrum and an ear infection during service; 
which are the proximate causes of his current disabilities.  

In July 2003, the RO determined that the veteran had not 
submitted new and material evidence sufficient to reopen his 
previously denied claim for service connection.  In denying 
his claim, the RO concluded that the evidence received in 
connection with the claim to reopen failed to establish that 
the veteran suffered an injury to his right ear during 
service.  The relevant evidence of record considered in 
conjunction with the July 2003 denial include the veteran's 
service medical records, his lay statements in support of his 
claim, and VA treatment records documenting a scarred right 
tympanic membrane and issuance of hearing aides.  

In August 2004, the RO declined reopening the veteran's 
previously denied claim for service connection.  He perfected 
an appeal of that decision.  The evidence submitted 
subsequent to the August 2004 decision includes private 
medical records reflecting scarred tympanic membranes, 
treatment for right ear and bilateral otitis media, May 2004 
lay statements from his wife and sisters indicating the 
veteran informed them that he perforated his eardrum during 
service and that they witnessed his difficulty hearing 
conversations upon separation from service, the veteran's lay 
statements in support of his claim, and his testimony before 
the undersigned Veterans Law Judge in April 2006. 
 
With regard to the evidence submitted subsequent to the July 
2003 decision, all of the evidence is new, as it was not 
previously submitted to agency decision makers.  Further, the 
May 2004 lay statements from the veteran's wife and sisters 
and his April 2006 testimony are also material, as this 
evidence relates to an unestablished fact (the veteran 
described injuring his right eardrum during service and 
manifested symptoms of hearing loss soon after separation 
from service) necessary to substantiate the claim.  The 
evidence submitted is neither cumulative nor redundant of the 
evidence of record in July 2003.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of chronic 
otitis media, suppurative otitis media, hearing loss, and 
tinnitus of the right ear and several competent lay 
statements that he complained of an ear injury during service 
and manifested symptoms of chronic otitis media and hearing 
loss soon after separating from service.  The evidence 
submitted raises a reasonable possibility of substantiating 
the veteran's claim for service connection.  

The Board finds, therefore, that new and material evidence 
has been received, and the claims of entitlement to service 
connection for chronic otitis media, residuals of suppurative 
otitis media, to include perforated eardrum and hearing loss, 
and tinnitus, right ear are reopened. 

Duty to Notify and Assist

Duty to Notify:  Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish service connection and to reopen a previously 
denied claim by submitting new and material evidence in 
correspondence dated May 2004.  This correspondence informed 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist:  Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, his VA treatment records, and 
private medical records.  He has not indicated the existence 
of any other evidence that is relevant to this appeal. Under 
the duty to assist, VA is required to provide an examination 
and/or obtain a medical opinion where there is competent 
evidence of disease or injury in service, current disability, 
and a connection between them.  38 C.F.R. § 3.159(c)(4) 
(2005).  The RO has not provided the veteran a medical 
examination, or obtained a medical opinion regarding the 
claimed nexus between a right inguinal hernia and military 
service.  VA is not required, however, to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease; current disability; and the aforementioned 
connection.  The veteran's service medical records are silent 
for right inguinal hernia or a chronic condition affecting 
the veteran's genitourinary system.  For this reason the 
Board finds that a medical examination or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
The Board concludes that all relevant data has been obtained 
for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 

ORDER

1.  Entitlement to service connection for right inguinal 
hernia is denied. 

2.  New and material evidence having been received, the 
application to reopen the claim for service connection for 
chronic otitis media, residuals of suppurative otitis media 
to include perforated eardrum with hearing loss, right ear is 
granted.  

3.  New and material evidence having been received, the 
application to reopen the claim for service connection for 
tinnitus is granted.  


REMAND

The veteran contends that he currently suffers from chronic 
otitis media, a perforated eardrum, hearing loss, and 
tinnitus in his right ear.  He claims that he was treated for 
a perforated right eardrum and an ear infection during 
service; which are the proximate causes of his current 
disabilities.  He has testified that while he was swimming 
another soldier dunked him under water.  He stated that when 
he was finally released from under water, his right eardrum 
squirted blood and was very painful.  He contends that he was 
instructed to treat his ear with a blue medicine, keep cotton 
inside the ear, and not allow water inside the ear. 

The veteran submits private medical records from January 1994 
and November 1997, which reflect recurrent treatment for 
otitis media.  Also of record is a January 2001 VA medical 
record indicating the veteran's right tympanic membrane is 
scarred, while the left is normal.  January 2003 VA treatment 
records indicate the veteran has been issued hearing aids to 
treat his bilateral hearing loss.  

The veteran testified before the undersigned Veterans Law 
Judge in April 2006.  He stated that he was scheduled to 
separate from service on December 20, 1945.  He testified 
that he was informed that he would not be able to separate 
from service until after January 1, 1946 if he claimed 
service connection for his right ear hearing loss and right 
inguinal hernia.  The veteran stated that he was informed 
that he could return to the VA and seek service connection 
for his claimed disabilities within a year of separation.  
The veteran explained that he was very anxious to return home 
in time for Christmas.  He also testified that he was anxious 
to marry his fiancé.  Of record is his marriage license, 
which indicates that he was married on December 22, 1945.  He 
also submits lay statements from his wife and two sisters.  
They all contend that he complained of a punctured eardrum 
and difficulty hearing upon his return from service.  

Also of record is a VA physical examination conducted in 
October 1946.  The veteran complained of a punctured eardrum.  
A healed perforation of the right tympanic membrane with 
moderate otosclerosis and a retracted eardrum was observed.  
The examiner diagnosed chronic otitis media with residuals of 
suppurative otitis.  Moderate hearing loss and tinnitus were 
also noted.  

After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
veteran.  Although the veteran's service medical records do 
not reflect treatment for a right ear injury or hearing loss, 
he has submitted credible testimony that he sustained a right 
ear injury during service and complained of hearing loss 
within a year of separating from service.  His testimony has 
been corroborated by three credible, competent lay 
statements.  In addition, a perforated right eardrum, 
moderate hearing loss, and tinnitus were diagnosed in October 
1946, less than a year after separating from service.   

In light of evidence submitted by the veteran indicating 
current disabilities affecting the right ear as well as 
competent lay evidence attesting to right ear injury in 
service and hearing loss soon after separating from service; 
VA has the duty to assist him in the development of his claim 
by providing him with an opinion to determine whether a 
medical nexus exists between his current disabilities and a 
right ear injury which occurred during service. To ensure 
that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the issues of 
service connection for chronic otitis media, residuals of 
suppurative otitis media including punctured eardrum and 
hearing loss, and tinnitus are REMANDED for the following 
development: 

1. The veteran's claims file should be 
submitted to a VA medical examiner to 
issue an opinion as to whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's current ear disabilities 
are related to disease or injury of the 
right ear during service.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


